       EXHIBIT 12




Case 3:17-cv-00072-NKM-JCH Document 475-12 Filed 04/24/19 Page 1 of 2 Pageid#:
                                   4623
  .~         Eli Mosley
             2017-03-27 14 46:57 UTC Q. i§>

  Oh snit



  .~         Eli Mosley
             2017-03-27 1447:02 UTC Q. i§>

  i founel someone wno streamed the whole thing


             Eli Mosley
  I
             2017-03-27 1447:06 UTC Q. i§>

  anel was right behinel me



  .~         Eli Mosley
             2017-03-27 1447:32 UTC Q. i§>

  @william.clark- PA we might have the video of the century



  .~         Eli Mosley
             2017-03-27 14 49:08 UTC Q. i§>

  https://www.youtube.com/Watcn?v=xOSKKbqYtUw there is another one too. im gonna try to finel it



  .~         Eli Mosley
             2017-03-27 14 49:24 UTC Q. i§>

  He is walking beh inel us liKe the whole ti me




Case 3:17-cv-00072-NKM-JCH Document 475-12 Filed 04/24/19 Page 2 of 2 Pageid#:
                                   4624
